internal_revenue_service national_office technical_advice_memorandum index uil no case mis no _7520 tam-119314-98 gan taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend decedent - spouse - trust dollar_figurex issue for purposes of determining whether the actuarial_tables are used in valuing the decedent's income interests for purposes of the tax on prior transfers credit under sec_2013 is the applicable standard for departing from the tables the test set forth in sec_20_7520-3 of the estate_tax regulations or the test under revrul_80_80 1980_1_cb_194 if the spouse transferor died before the effective date of b and the decedent transferee died after that date conclusion in determining whether the actuarial_tables are to be used in valuing decedent's income interests the standard for departing from the tables contained in revrul_80_80 is used facts spouse died testate in date survived by the decedent who subsequently died in date under article vi of spouse's will the residue of spouse's probate_estate passed to trust a revocable_trust established by spouse in article 1i b of trust provided for creation of a gst-exempt marital trust under the terms of the trust the trustee is directed to pay the net_income of the trust to decedent for decedent's life the trust corpus to any descendant of spouse any interest not so appointed would pass in trust for the benefit of spouse's then living descendants per stirpes decedent had a testamentary limited power to appoint article ii b provided for the creation of another marital trust marital trust’ under the terms of the marital trust the net_income is to be paid to decedent for life the decedent had a testamentary general power to appoint trust principal to anyone including decedent’s estate any unappointed principal would pass in trust for the benefit of spouse's then living descendants per stirpes decedentt died in date three months after spouse in date the executors of decedent's_estate filed a disclaimer with the appropriate local court disclaiming the power_of_appointment granted to decedent pursuant to article b of the trust on the federal estate_tax_return filed for the spouse’s estate the executor elected under sec_2056 to treat a fraction of the gst-exempt marital trust and the marital trust as qualified_terminable_interest_property qtip for purposes of the marital_deduction in computing the estate_tax liability the decedent's_estate claimed a credit under sec_2013 in the amount of dollar_figurex with respect to the income interests in the portions of the gst-exempt marital trust and the marital trust that were not subject_to the qtip_election revrul_59_9 1959_1_cb_232 the amount of this credit was determined based on the value of the income interests on the date of the spouse's death computed using the actuarial_tables contained in sec_20_2031-7 and the applicable sec_7520 interest rate for the date of spouse's death the facts presented indicate that at the time of spouse’s death decedent was suffering from a terminal illness law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen_of_the_united_states sec_2013 allows a credit against the estate_tax imposed under sec_2001 a for all or part of the amount of federal_estate_taxes paid with respect to the transfer of property to the decedent the transferee by or from a person the transferor who died within years before or within years after the decedent's death sec_2013 provides that subject_to the limitation in sec_2013 the credit shall be the amount which bears the same ratio to the estate_tax paid with respect to the estate of the transferor as the value of the property transferred bears to the taxable_estate of the transferor decreased by any death taxes paid with respect to the transferor’s estate sec_2013 provides that the credit shall not exceed the amount by which the estate_tax imposed by sec_2001 after deducting the credits provided for in sec_2010 sec_2011 sec_2012 and sec_2014 computed without regard to sec_2013 exceeds the tax computed by excluding from the decedent's gross_estate the value of the property transferred taking into account any applicable adjustments sec_2013 provides generally that for purposes of sec_2013 the value of property transferred to the decedent will be the value used for the purpose of determining the federal estate_tax liability of the estate of the transferor sec_20_2013-4 of the estate_tax regulations states that for purposes of the sec_2013 credit the value of the property transferred to the decedent is the value at which the property was included in the transferor’s gross_estate subject_to certain specified reductions the section further provides if the decedent received a life_estate or a remainder or other limited interest in property that was included in a transferor decedent's gross_estate the value of the interest is determined as of the date of the transferor's death on the basis of recognized valuation principles see sec_20_2031-7 or for certain prior periods sec_20_2031-7a and through ge sec_20_7520-3 was published on date and is effective with respect to estates of decedents dying after date section b i provides except as provided in paragraph b ii of this section the mortality component prescribed under sec_7520 may not be used to determine the present_value of an annuity income_interest remainder_interest or reversionary_interest if an individual who is a measuring life is terminally ill at the time of the decedent's death for purposes of this paragraph b an individual who is known to have an incurable illness or other deteriorating physical condition is considered terminally ill if there is at least a percent probability that the individual will die within year however if the individual survives for eighteen months or longer after the date of the decedent's death that individual shall be presumed to have not been terminally ill at the date of death unless the contrary is established by clear_and_convincing evidence sec_20_7520-3 provides an exception to the terminal illness rule set forth in sec_20_7520-3 above the section provides that in the case of the allowance of the credit for tax on a prior transfer under sec_2013 if a final_determination of the federal estate_tax liability of the transferor's estate has been made under circumstances that required valuation of the life interest received by the transferee the value of the property transferred for purposes of the credit allowable to the transferee's estate shall be the value determined previously in the transferor's estate otherwise for purposes of sec_2013 the provisions of sec_20_7520-3 govern in valuing the property transferred prior to the promulgation of sec_20_7520-3 the test for determining whether an individual was terminally ill such that the actuarial_tables would not be used in valuing an interest based on that individual's life expectancy was set forth in revrul_80_80 1980_1_cb_194 under revrul_80_80 if the valuation of an individual's life interest is required for federal estate or gift_tax purposes the actuarial_tables in the regulations are to be applied ujnless the individual is known to have been afflicted at the time of the transfer with an incurable physical condition that is in such an advanced stage that death is clearly imminent death is not clearly imminent if there is a reasonable possibility of survival for more than a very brief period ‘ revrul_80_80 was declared obsolete effective december see revrul_96_3 1996_1_cb_348 q for example death is not clearly imminent if the individual may survive for a year or more and if such a possibility is not so remote as to be negligible thus under revrul_80_80 if the possibility that the measuring life would survive for more than one year was so remote as to be negligible the measuring life was deemed to be terminally ill and the actuarial_tables could not be used to value an interest based on the measuring life revrul_80_80 further provided that the above principle will govern cases involving the application of sec_2013 unless a final_determination of the federal tax_liability of the transferor’s estate has been made under circumstances that required valuation by whatever method of the life interest received by the transferee if such a valuation was required then the value of the property transferred for the purposes of the credit allowable to the transferee’s estate was to be the value determined previously for the transferor’s estate in this case the estate of the spouse the transferor elected to treat a fraction of the value of the gst-exempt marital trust and the marital trust as qtip for purposes of the marital_deduction accordingly the spouse's taxable_estate included the portion of both marital trusts that were not subject_to the qtip_election none of the interests received by decedent in these trusts specifically required valuation in order to determine the federal estate_tax liability of the spouse's transferor's estate as discussed above under sec_20_2013-4 where the decedent transferee received a life_estate or other limited interests in property then for purposes of determining the sec_2013 credit the value of the interest received is determined as of the date of the transferor's death on the basis of recognized valuation principles thus under the regulation although the decedent died after the effective date of b i the date of death of spouse is the determinative date under sec_2013 valuing the interest that passed to the transferee from the transferor the valuation methodology in effect on the date of death of spouse the transferor is the methodology used in valuing decedent's interests that passed from the spouse accordingly the terminal illness test under revrul_80_80 is used in determining whether spouse's interests are to be valued under the actuarial_tables see revrul_75_293 1975_2_cb_357 involving a situation where the transferor died in and bequeathed a remainder_interest in property to the transferee who died in the ruling concludes that for purposes of determining the actuarial value of the remainder_interest for sec_2013 purposes the actuarial_tables in effect on the transferor’s date of death are used and not the tables in effect on the transferee’s date of death for the purpose of sec_20_7520-3 which provides that the terminal illness test credit if the final set forth in sec_20_7520-3 will govern for purposes of the sec_2013 determination of the federal estate_tax liability of the transferor's estate did not require valuation of the life interest received by the transferee is to require that the transferee’s actual medical_condition at the time of the transfer the transferor's date of death be taken into consideration in determining the value of the life interest in all situations other than those in which the value was previously determined this provision is not a transitional rule that mandates the use of the sec_20_7520-3 terminal illness test regardless of the date of the transferor’s death see preamble to t d 1996_1_cb_339 accordingly the valuation methodology in effect at the date of the transfer is the methodology used in arriving at the applicable_value acopy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent - end -
